Justice SAYLOR,
concurring and dissenting.
The majority opinion is remarkable in many aspects, including its timeliness, its scope, and the passages of salutary guidance which it provides. For the most part, I support the clarification of the appellate review for redistricting challenges, particularly in terms of: the acceptance that alternate plans may be employed by challengers to address their heavy burden of proof; the movement toward a more circumspect position regarding the role of population equality; and the recognition of the interplay among the several requirements of the Pennsylvania Constitution pertaining to redistricting. My thoughts, however, do not align with the majority’s criticisms of the Legislative Reapportionment Commission, inasmuch as I have limited perspective concerning the difficulties encountered by the Commission in crafting a redistricting plan.
In light of the inevitability of dividing some political subdivisions in the redistricting exercise, the appellate review of plan challenges preeminently represents an exercise in line drawing. I use this term figuratively, of course, since the Court is not generally in a position to draw the boundaries on a map, but it does determine the degree of latitude to be accorded to a legislative reapportionment commission in arranging voting district boundaries. The allocation of the burdens and the affordance of deference in the judicial review reflect the complex nature of a commission’s task and the constraints inherent in its oversight. Indeed, I had no illusions in 2002 that, had the then-existing legislative reapportionment commission narrowed or otherwise altered the range of considerations taken into account in fashioning voting-district boundaries, there could not have been fewer divisions. Moreover, with regard to the 2011 Final Plan, I agree with the majority that it is an improvement over the 2001 plan, see Majority Opinion, at 755-56, which surmounted the challenges raised in the appeals before this Court.
While the majority correctly observes that those challenges were narrower in scope than the lead ones presented here, consideration of the overall plan was encompassed in my own review. The concerns which I set forth in the Albert decision were premised on such consideration, and I adjudged the 2001 plan to be entitled to deference. See Albert v. 2001 Legislative Reapportionment Comm’n, 567 Pa. 670, 688, 790 A.2d 989, 1000 (2002) (Saylor, J., concurring). Ultimately, then, on the merits, and respecting the substantial deference which is to be accorded to such a plan, I believe the 2011 Legislative Reapportionment Plan is also constitutionally permissible. It therefore follows that I remain unable to join the mandate of the Court.